FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JAMES M. HARRISON,                           No. 08-16602
             Petitioner-Appellant,              D.C. No.
               v.                         2:08-cv-00802-RCJ-
DOUGLAS GILLESPIE,                                 RJJ
            Respondent-Appellee.
                                                ORDER

                     Filed June 18, 2010


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

  Judges Rawlinson and Bybee did not participate in the
deliberations or vote in this case.




                             9247